Case 2:21-cv-00678-JS-AYS Document 67-4 Filed 05/27/21 Page 1 of 14 PageID #: 1173




                               EXHIBIT B
     Case 2:21-cv-00678-JS-AYS Document 67-4 Filed 05/27/21 Page 2 of 14 PageID #: 1174




SILVER                               CLASS ACTION &
GOLUB &                              COMPLEX LITIGATION
TEITELL LLP                          FIRM RESUME




Stamford                Hartford                  Waterbury                Danbury
The Heritage Building   225 Asylum Street         One Exchange Place       100 Mill Plain Road
184 Atlantic Street     Goodwin Square Building   Fourth Floor             Third Floor
Stamford, CT 06901      Fifteenth Floor           21 West Main Street      Danbury, CT 06811
(203) 325-4491          Hartford, CT 06103        Waterbury, CT 06702      (203) 816-8476
(866) 248-8744          (860) 785-6585            (203) 916-5785           info@sgtlaw.com
info@sgtlaw.com         info@sgtlaw.com           info@sgtlaw.com
Firm Overview
     Case 2:21-cv-00678-JS-AYS Document 67-4 Filed 05/27/21 Page 3 of 14 PageID #: 1175




Founded in 1978, Silver Golub & Teitell LLP (“SGT”) is Connecticut’s foremost
litigation and trial law firm. SGT’s philosophy is simple: To provide clients with
the best representation possible, regardless of the effort and expense required.

SGT’s class action and complex civil litigation attorneys are routinely
recognized for their achievements, including in "Best Lawyers in America."
SGT’s class action and complex litigation practice has recovered billions of
dollars in settlements and judgments on behalf of private individuals,
corporate whistleblowers, state and local governments, unions, and pensions
funds, among others.

For example, in 1994, SGT represented corporate whistleblowers in a False
Claims Act action against United Technologies Corporation which settled for
$150 million, at the time the largest such award ever recovered. SGT also
served as lead private counsel for the State of Connecticut in its action against
the tobacco industry, recovering almost $4 billion for the State. More recently,
SGT achieved a settlement of over $100 million while serving as court-
appointed lead counsel for a class of more than 40,000 unionized employees
alleging that the firing of over 3,000 union members violated the unions’ and
its members’ First Amendment rights of free speech and free association.




                                                                 SILVER GOLUB & TEITELL LLP   2
      Case 2:21-cv-00678-JS-AYS Document 67-4 Filed 05/27/21 Page 4 of 14 PageID #: 1176



Our Successes
Silver Golub & Teitell LLP has
a five decade track record of
achieving remarkable results
for our clients. Below are some
noteworthy examples of our
successes.




State Employees Bargaining Coalition, et al v. Rowland.

Following the termination of over 3,000 unionized state employees in November 2002,
Silver Golub & Teitell served as court-appointed lead counsel for a class of union
employees against the State of Connecticut. The plaintiffs alleged that by deliberately
singling out union members, the State of Connecticut had violated the unions’ and their
members’ exercise of protected First Amendment rights of free speech and free
association, and were ordered with anti-union animus, and in retaliation for the unions’
refusal to yield union members’ statutorily-protected contract rights.

The State of Connecticut argued that the layoffs were carried out to force the union to
agree to concessions that would ultimately save the State money. This argument,
however, was rejected by the United States Court of Appeals for the Second Circuit in a
precedential decision. The Second Circuit found that the layoffs violated the unions’ and
union members’ First Amendment right to freedom of association. SGT’s work achieved a
settlement of over $125 million for a class of more than 40,000 unionized public
employees in 2015. The settlement was approved on October 1, 2015.

The case was State Employees Bargaining Coalition, et al v. Rowland, No. 03-CV-221 and
was brought in the United States District Court for the District of Connecticut before Hon.
Alfred C. Covello, Senior United States District Judge.



                                                                  SILVER GOLUB & TEITELL LLP   3
Class Action
        Case and Complex Litigation Firm Resume
               2:21-cv-00678-JS-AYS             – Firm
                                         Document      Successes
                                                    67-4  Filed 05/27/21 Page 5 of 14 PageID #: 1177


Spencer, et al v. Hartford Financial Services Group, et al.

Silver Golub & Teitell was one of three firms appointed that served as lead counsel
representing a class of approximately 22,000 owners of structured settlement annuities in
a nationwide class action against Hartford Financial Services Group, Inc and its affiliates.
Plaintiffs and the class alleged that in order to fund class members’ structured
settlements, the Hartford property and casualty insurers purchased annuities from their
affiliate, Hartford Life. By purchasing the annuity from Hartford Life, The Hartford
companies allegedly were able to retain up to 15% of the structured amount of the
settlement in the form of undisclosed costs, commissions and profit – all of which was
concealed from the settling claimants.

On March 10, 2009 , the U.S. District Court certified claims on behalf of two national
subclasses for civil RICO and fraud for trial, and on October 14, 2009, the Second Circuit
Court of Appeals denied The Hartford’s petition for interlocutory appeal under Federal
Rule of Civil Procedure 23(f). On September 21, 2010, the U.S. District Court entered
judgment granting final approval of a $72.5 million cash settlement.

The case was Spencer v. Hartford Financial Services Group, Inc., No. 05-CV-1681 and was
brought in the United States District Court for the District of Connecticut before Hon.
Janet C. Hall.


Town of New Hartford, et al v. Connecticut Resources Recovery Authority.

Silver Golub & Teitell served as court-appointed lead counsel in a certified class action for
70 Connecticut municipalities to recover for losses sustained as a result of a quasi-public
trash authority’s improper dealings with Enron Corporation. The plaintiffs alleged they
suffered damages in the form of increased costs when Enron defaulted on a $220 million
loan made by the Connecticut Resources Recovery Authority (“CRRA”) to Enron.

Plaintiffs’ complaint alleged that the CRRA’s loan to Enron was illegal and that the
expenditure of funds was an ultra vires act on the part of the CRRA. Plaintiffs further
alleged, inter alia, that that CRRA breached a fiduciary duty which it owed to the
municipalities, and that CRRA breached its duty of fair dealing and good faith. SGT’s
prosecution of the matter on behalf of the class resulted in a judgment of over $40
million after trial (believed to be largest award ever rendered in Connecticut against a
public entity).

The case was Town of New Hartford, et al v. Connecticut Resources Recovery Authority,
No. UWY-CV-04-0185580S and was brought in Connecticut Superior Court, Judicial
District of Waterbury before Hon. Dennis G. Eveleigh.



                                                                           SILVER GOLUB & TEITELL LLP   4
Class Action
        Case and Complex Litigation Firm Resume
               2:21-cv-00678-JS-AYS             – Firm
                                         Document      Successes
                                                    67-4  Filed 05/27/21 Page 6 of 14 PageID #: 1178



State of Connecticut v. Philip Morris, Inc., et al.

Silver Golub & Teitell served as lead private counsel for the State of Connecticut from
1996-98 in its action against the tobacco industry. Connecticut’s action was part of the
nationwide litigation which resulted in the November 1998 Master Settlement Agreement
(“MSA”) for $246 billion being entered between plaintiffs and the four major tobacco
companies Philip Morris USA, R. J. Reynolds, Brown & Williamson Tobacco Corp., and
Lorillard.

The terms of the MSA provided for Connecticut to receive $3.6 billion. Additionally, the
leading role of Connecticut’s counsel (led by SGT) in the nationwide litigation was
specifically recognized by a special panel of former attorneys general, which concluded
that the contribution of Connecticut’s legal team to the national litigation and settlement
was among the top five of the 57 states and other entities involved in the litigation. As a
result of that finding, the State received a special award of an additional $370 million of
the national settlement proceeds, bringing the total recovery to nearly $4 billion.

The case was State of Connecticut v. Philip Morris, Inc., et al., No. X02-CV-960148414S.


United States ex rel. Keeth v. United Technologies Corporation.

Silver Golub & Teitell represented the relator in a federal False Claims Act (“FCA”) action
against United Technologies Corporation which alleged, inter alia, that UTC had
prematurely billed the government for work not yet performed on a helicopter contract
and had inflated material inventories used as a basis for progress bills on its fixed-price
contracts. The relator Douglas Keeth also alleged that UTC officials attempted to suppress
disclosure of the improper Sikorsky practices after the company discovered and
investigated the practices while participating in the Defense Department’s voluntary
disclosure program.

The qui tam litigation resulted in a $150 million settlement which at the time was the
largest ever recovery for an action brought under the FCA. Mr. Golub’s client receiving a
relator’s share of $22.5 million which was then also the largest such FCA award ever given
to a relator.

The case was United States ex rel. Keeth v. United Technologies Corporation, No. H-89-
323 brought in the United States District Court for the District of Connecticut before Hon.
Alan H. Nevas.




                                                                           SILVER GOLUB & TEITELL LLP   5
Class Action
        Case and Complex Litigation Firm Resume
               2:21-cv-00678-JS-AYS             – Firm
                                         Document      Successes
                                                    67-4  Filed 05/27/21 Page 7 of 14 PageID #: 1179
Notable Complex Litigation Results
Anglim v. Xerox Corporation
Silver Golub & Teitell has achieved
Silver Golub & Teitell served as lead counsel in nationwide class action for 40,000 Xerox
 remarkable
pensioners          resultsunder
             for violations  for ERISA,
                                   our clients
                                          resulting in a settlement that provided increased
pension benefits for approximately 40,000 present and former Xerox employees. This was
 throughout our 50+ year history. Below
at the time the largest class action in Connecticut history and is still believed to be the
 are some
largest          examples
        class action           of the
                      in Connecticut     successes
                                     to this day.         we
have achieved on behalf of our clients.
The case was Anglim x. Xerox Corporation, B-83-2511 and was brought in the United
States District Court for the District of Connecticut.

Town of Fairfield v. Madoff

Silver Golub & Teitell represented the Town of Fairfield, Connecticut and its pension plans
from 2008-13 in litigation against several entities that enabled the Town to successfully
recover $15+ million it had invested in Madoff-related investment vehicles.

Izzarelli v. R.J. Reynolds Tobacco Company

Silver Golub & Teitell obtained a verdict and award of $28 million for an injured smoker
suffering from effects of smoking-related larynx cancer, the first smoker’s case to come to
trial in Connecticut and the first jury verdict ever returned against a tobacco company in
New England history. In 2018 a Federal District Court judge awarded punitive damages
and interest, bringing the total judgement to $52.4 million.

The case was Izzarelli v. R.J. Reynolds Tobacco Company, No. 99-CV-2338 and was
brought in the United States District Court for the District of Connecticut before Hon.
Stefan R. Underhill.




                                                                                                       6

                                                                           SILVER GOLUB & TEITELL LLP      6
Pending Matters Pending Matters
       Case 2:21-cv-00678-JS-AYS Document 67-4 Filed 05/27/21 Page 8 of 14 PageID #: 1180




                                            Silver Golub & Teitell currently leads
                                            the prosecution of class action and
                                            complex civil litigation matters against
                                            some of the world’s largest financial
                                            institutions, technology companies,
                                            and pharmaceutical manufacturers,
                                            including the following representative
                                            matters:
Fairfield Retirement System v. Allianz Global Investors, et al

Silver Golub & Teitell filed a proposed class action on behalf of the Town of Fairfield
Retirement System, the New England Health Care Workers Pension Fund, and a class of
similarly situated investors against German insurance company Allianz SE and its United
States subsidiary, Allianz Global Investors U.S. LLC (“AllianzGI”) for, inter alia, violations of
the Employee Income Security Act of 1974 (“ERISA”), 29 U.S.C. 1001 et seq., breach of
contract, and breach of fiduciary duty in connection with the catastrophic losses suffered
by investors in AllianzGI’s Structured Alpha portfolio of hedge funds. Plaintiffs’ complaint
alleges that the proposed class lost billions of dollars they had invested in AllianzGI
Structured Alpha hedge funds as a result of AllianzGI’s abandonment of the funds’
investment strategy.

The case is Retirement Program for Employees of the Town of Fairfield, et al v. Allianz
Global Investors U.S. LLC and Allianz SE, No. 20-cv-5817, and is pending before Hon.
Katharine P. Failla in the United States District Court for the Southern District of New York.

In re EpiPen Direct Purchaser Litigation

SGT is part of a committee with court-appointed interim co-lead counsel representing
direct purchaser plaintiff drug wholesalers Rochester Drug Co-Operative, Inc. (“Rochester
Co-op”) and Dakota Drug, Inc. (“Dakota Drug”) in a proposed class action alleging that
brand-name and generic EpiPen manufacturers and a group of pharmacy benefit
managers (“PBMs”) conspired to maintain supracompetitive prices for brand-name and
generic EpiPens.

The case is Rochester Drug Co-Operative, Inc. v. Mylan Inc. et al, No. 20-CV-00827 and is
pending before Hon. Eric. C. Tostrud in the United States District Court for the District of
Minnesota.


                                                                      SILVER GOLUB & TEITELL LLP    7
Class Action
        Case and Complex Litigation Firm Resume
               2:21-cv-00678-JS-AYS             – Pending
                                         Document   67-4 Matters
                                                          Filed 05/27/21 Page 9 of 14 PageID #: 1181


Zaluda v. Apple Inc.

Silver Golub & Teitell represents a proposed class of users of Apple Siri-enabled devices in
Illinois alleging Apple illegally created, collected, or otherwise obtained and stored their
biometric voiceprints without consent in violation of the Illinois Biometric Information
Privacy Act (“BIPA”), 740 ILCS/14 et seq. The complaint alleges that Apple developed a
speaker recognition feature for Siri which enabled Siri to respond only to the voice of the
device owner. In doing so, the complaint further alleges, Apple started creating, capturing,
or otherwise collecting user’s voiceprints through a process Apple refers to as “user
enrollment” without obtaining informed consent from Siri users. On December 9, 2020,
the Court sustained Plaintiffs’ claims and denied Apple’s motion to dismiss.

The case is Zaluda v. Apple Inc., No. 2019-CH-11771 and is pending before Hon. Michael T.
Mullen of the Circuit Court of Cook County, Illinois, Chancery Division.

Hubbard v. Google, et al

Silver Golub & Teitell is leading the prosecution of Google LLC (“Google”), YouTube LLC
(“YouTube”), as well as children’s entertainment companies that operated YouTube
channels such as Hasbro, Mattel, Cartoon Network and others in connection with their
illegal tracking of the online activity of children under the age of thirteen in violation of the
federal Children’s Online Privacy Protection Act (“COPPA”), 15 U6501-6506, as well as state
consumer protection and privacy laws. Specifically, Plaintiffs allege that Google, YouTube,
and the channel owners collected personal identifiers of children YouTube viewers
defendants knew to be under the age of thirteen in order .S.C. §§ to target these children
with behavioral advertising.

The case is Hubbard v. Google et al, No. 19-cv-07016 and is pending before Hon. Beth
Labson Freeman in the United States District Court for the Northern District of California,
San Jose Division.

Curtis v. Aetna Life Insurance Co.
SGT represents name plaintiff Dennis E. Curtis in a proposed class action alleging that
defendant Aetna Life Insurance Co. (“Aetna”) breached its obligations under the Employee
Income Retirement Security Act (“ERISA”), 29 U.S.C. § 1001 et seq., to administers Mr. Curtis’
and other class members’ claims for benefits under their ERISA group medical benefits
plans.

The case is Curtis v. Aetna Life Insurance Co., No. 19-CV-01579 and is pending before Hon.
Michael P. Shea in the United States District Court for the District of Connecticut.



                                                                           SILVER GOLUB & TEITELL LLP   8
Class Action
        Caseand Complex Litigation Firm Document
             2:21-cv-00678-JS-AYS       Resume – Pending Matters
                                                  67-4 Filed  05/27/21 Page 10 of 14 PageID #: 1182



Thornley v. Clearview AI, Inc.

SGT filed a proposed class action in Illinois state court against Clearview AI, Inc.
(“Clearview AI”) in response to Clearview AI’s alleged profiteering off Illinois citizens’
biometric identifiers in violation of Illinois Biometric Information Privacy Act (“BIPA”), 740
ILCS/14 et seq. Specifically, the complaint alleges that Clearview AI secretly compiled a
database containing facial geometry scans of over three billion individuals, including
citizens of Illinois, and that Clearview AI sold access to this database at a profit to several
Illinois entities in violation of BIPA Section 15(c).

After Clearview AI removed the action to federal court, SGT successfully argued, before
United States District Court Judge Sharon Coleman, that the action should be remanded
to Illinois state court. Judge Coleman remanded the action to Illinois state court on
October 23, 2020. Clearview AI appealed Judge Coleman’s decision to the United States
Court of Appeals for the Seventh Circuit.

The case is Thornley v. Clearview AI, Inc., No. 2020-CH-4348 and is pending in the Circuit
Court of Cook County, Illinois, Chancery Division pending Clearview AI’s appeal of Judge
Coleman’s remand decision.

Thornley v. CDW-Government, LLC & Wynndalco Enterprises, LLC

SGT filed a proposed class action against information technology service and supply
vendors CDW-Government, LLC (“CDW-G”) and Wynndalco Enterprises, LLC
(“Wynndalco”) in connection with their roles in procuring licenses for Clearview AI’s facial
recognition tool and the sale of those licenses for profit within Illinois in violation of, inter
alia, the Illinois Biometric Information Privacy Act (“BIPA”), Section 15(c) and Illinois’ citizens’
common law right to privacy.

The complaint alleges that CDW-G contacted Wynndalco and – without disclosing to
Wynndalco that the Clearview AI Product involved biometric identifiers and biometric
information – entered into an agreement with Wynndalco pursuant to which Wynndalco
would purchase the Clearview AI licenses and resell them to CDW-G for a profit. CDW-G
then allegedly resold the licenses to the Chicago Police Department. Plaintiffs allege that
CDW-G and Wynndalco’s actions violate BIPA’s prohibition on private entities profiting off
of individuals’ biometric identifiers.

The case is Thornley, et al v. CDW-Government, LLC & Wynndalco Enterprises, LLC, No.
2020-CH-04346 and is pending before Hon. Raymond W. Mitchell of the Circuit Court of
Cook County, Illinois, Chancery Division.




                                                                          SILVER GOLUB & TEITELL LLP   9
Class Action
        Caseand Complex Litigation Firm Document
             2:21-cv-00678-JS-AYS       Resume – Pending Matters
                                                  67-4 Filed  05/27/21 Page 11 of 14 PageID #: 1183


Diaz v. Griffin Hospital.

Silver Golub & Teitell represents a court certified class of over 3,100 individuals who were
patients of defendant Griffin Hospital from between September 2008 and May 2014 and
received insulin administered via multi-dose insulin pens. The certified class alleges that
they suffered damages and emotional distress upon learning, via letter, that they had
potentially been exposed to blood-borne pathogens as a result of at least eleven Griffin
Hospital employees or agents improperly using multi-dose insulin pens.

The complaint alleged that the types of misuse include using a single pen on multiple
patients, using a pen prescribed for a specific patient for whom it was not prescribed,
drawing insulin from a pen prescribed for a specific patient into a separate syringe and
administering the insulin to another patient, or removing the patient identification label
affixed to a pen and then administering insulin from the pen to other patients. The court
certified the proposed class of individuals on November, 23, 2020.

The case is Diaz v. Griffin Hospital, No. UWYCV156029965S and is pending before Hon.
Linda Lager of the Connecticut Superior Court, Judicial District of Waterbury.




                                                                          SILVER GOLUB & TEITELL LLP 10
     Case 2:21-cv-00678-JS-AYS Document 67-4 Filed 05/27/21 Page 12 of 14 PageID #: 1184

Class Action &
Complex Litigation
Leadership Team

David S. Golub
PARTNER
David S. Golub is an experienced litigator who served as
lead private counsel for the State of Connecticut in its
action against the tobacco industry. Connecticut’s
leading role in the nationwide litigation and in achieving
the nationwide settlement was specifically recognized by
a special panel of former attorneys general, which
concluded that the contribution of Connecticut’s legal
team to the national settlement was among the top five
of the 57 states and other entities involved in that
litigation. Connecticut stands to recover nearly $4 billion
as a result of its team’s legal efforts.

Mr. Golub has also successfully represented corporate whistleblowers in actions
brought on behalf of the United States government under the False Claims Act. His
$150 million settlement in 1994 of a claim against United Technologies Corporation
was, at the time, the largest such award ever recovered for the United States
government under the Act. Mr. Golub’s client received a relator’s share of $22.5
million, then also the largest such award ever given to a relator under the Act.

In December 1987 he received the National Legal Aid and Defender Association’s
annual award for outstanding volunteer contributions by a private attorney to legal
assistance for the poor. He has also been active in constitutional and civil rights
litigation.


CONTACT INFORMATION

Phone: (203) 325-4491
Email: dgolub@sgtlaw.com
                                                                  SILVER GOLUB & TEITELL LLP 11
Class Action
        Caseand Complex Litigation Firm Document
             2:21-cv-00678-JS-AYS       Resume – Leadership
                                                  67-4 FiledTeam
                                                               05/27/21 Page 13 of 14 PageID #: 1185



Steven L. Bloch
PARTNER
 Steven L. Bloch joined the firm in 2018 with more than
 20 years of experience in the litigation of complex class,
 group and direct actions involving insurance and
 financial products and services, consumer fraud,
 employee and health benefits, antitrust and securities. In
 addition, he has a wide range of complex commercial
 litigation experience, including corporate disputes, civil
 RICO, business torts, real estate, banking and credit card
 transactions, and labor and employment.

 Mr. Bloch’s experience includes successfully representing a certified class of 22,000 owners
 of structured settlement annuities asserting RICO and fraud claims against The Hartford
 Financial Services Group, Inc. and its affiliates resulting in a $72.5 million settlement, a
 certified class of collateralized debt obligation (“CDO”) investors in an action against
 Goldman, Sachs & Co. which resulted in a $27.5 million settlement, and a certified class of
 policyholders against Nationwide Mutual Insurance Company arising out of Nationwide’s
 failure to offer policyholders the ability to purchase statutorily-required optional levels of
 underinsured (“UIM”) and uninsured (“UM”) motorist coverage under automobile
 insurance policies, resulting in a $75 million settlement.


 CONTACT INFORMATION

 Phone: (203) 325-4491
 Email: sbloch@sgtlaw.com




Stamford                     Hartford                    Waterbury                   Danbury
The Heritage Building        225 Asylum Street           One Exchange Place          100 Mill Plain Road
184 Atlantic Street          Goodwin Square Building     Fourth Floor                Third Floor
Stamford, CT 06901           Fifteenth Floor             21 West Main Street         Danbury, CT 06811
(203) 325-4491               Hartford, CT 06103          Waterbury, CT 06702         (203) 816-8476
(866) 248-8744               (860) 785-6585              (203) 916-5785              info@sgtlaw.com
info@sgtlaw.com              info@sgtlaw.com             info@sgtlaw.com


                                          WWW.SGTLAW.COM                   SILVER GOLUB & TEITELL LLP 12
Class Action
        Caseand Complex Litigation Firm Document
             2:21-cv-00678-JS-AYS       Resume – Leadership
                                                  67-4 FiledTeam
                                                               05/27/21 Page 14 of 14 PageID #: 1186



Ian W. Sloss
ASSOCIATE
Ian W. Sloss joined the firm in 2019 from a boutique
antitrust, consumer protection, and securities litigation
firm headquartered in New York. Mr. Sloss’ experience
includes several class actions involving the manipulation
of IBOR-denominated financial instruments as sole or
co-lead counsel. See, e.g., Laydon v. Mizuho Bank, Ltd.,
No. 12-cv-03419 (S.D.N.Y); Sullivan v. Barclays PLC, Case
No. 13-cv-02811 (S.D.N.Y.); In re: London Silver Fixing Ltd.
Antitrust Litigation, No. 14-md-02573 (S.D.N.Y.); Sonterra
Capital Master Fund Ltd. v. Credit Suisse Group AG, No.
15-cv-871 (S.D.N.Y). Collectively these actions have
resulted in over $800 million in settlements.

 Mr. Sloss has also represented investors in class actions concerning conspiracies by large
 banks to fix the prices of bonds issued by governmental entities. See, e.g., In re European
 Government Bonds Antitrust Litigation, No. 1:19-CV-02601 (S.D.N.Y.), seeking recovery for
 U.S. investors in euro-denominated bonds issued by eurozone governments.



 CONTACT INFORMATION

 Phone: (203) 325-4491
 Email: isloss@sgtlaw.com




Stamford                     Hartford                    Waterbury                   Danbury
The Heritage Building        225 Asylum Street           One Exchange Place          100 Mill Plain Road
184 Atlantic Street          Goodwin Square Building     Fourth Floor                Third Floor
Stamford, CT 06901           Fifteenth Floor             21 West Main Street         Danbury, CT 06811
(203) 325-4491               Hartford, CT 06103          Waterbury, CT 06702         (203) 816-8476
(866) 248-8744               (860) 785-6585              (203) 916-5785              info@sgtlaw.com
info@sgtlaw.com              info@sgtlaw.com             info@sgtlaw.com


                                          WWW.SGTLAW.COM                   SILVER GOLUB & TEITELL LLP 13
